  4:21-cv-03075-RFR-CRZ Doc # 38 Filed: 09/03/21 Page 1 of 4 - Page ID # 1577




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

BENJAMIN J. MADSEN, an individual,       )     Case No. 4:21-cv-03075
and MADSEN BOWLING AND                   )
BILLIARD CENTER CO., a Nebraska          )
Corporation,                             )
                                         )     MOTION TO WITHDRAW
                Plaintiffs,              )         AS COUNSEL
                                         )
                                         )
                                         )
        vs.                              )
                                         )
CITY OF LINCOLN, a Municipal             )
Corporation, LEIRION GAYLOR              )
BAIRD, Mayor of the City of Lincoln      )
in her official and individual capacity, )
PATRICIA D. LOPEZ, acting Health         )
Director, in her official and individual )
capacity, JEFFREY BLIEMEISTER,           )
Lincoln Police Chief in his official     )
capacity, LANCASTER COUNTY, a            )
Political Subdivision, LINCOLN-          )
LANCASTER COUNTY HEALTH                  )
DEPARTMENT, an Interlocal Agency, )
and LINCOLN-LANCASTER COUNTY )
BOARD OF HEALTH, a Quasi-                )
Municipal Body,                          )
                                         )
                Defendants.              )


      COMES NOW, Andrew D. Strotman, on behalf of Berry Law Firm and moves to

withdraw from this matter on behalf of the Firm, Christopher M. Ferdico and Carey D.

Collingham. J.L. Spray and the Mattson Ricketts firm will continue as lead counsel.

      In accordance with ABA Formal Opinion 476, the Firm moves to withdraw

because Christopher M. Ferdico has left the firm following an extended medical leave of

absence and professional considerations warrant withdrawal.
  4:21-cv-03075-RFR-CRZ Doc # 38 Filed: 09/03/21 Page 2 of 4 - Page ID # 1578




      Benjamin J. Madsen and Madsen Bowling and Billiard Center, Co., have

received a copy of this Motion.

      WHEREFORE, Berry Law requests an Order granting the Firm and its individual

attorneys leave to withdraw from this matter.


                                         Respectfully submitted,
                                         Benjamin Madsen and Madsen
                                         Bowling and Billiard Co., Plaintiffs,


                                         /s/ Andrew D. Strotman
                                         Andrew D. Strotman, #18406
                                         BERRY LAW FIRM
                                         6940 O Street, Suite 400
                                         Lincoln, NE 68510
                                         (402) 466-8444
                                         andrew@jsberrylaw.com
                                         Attorneys for Plaintiffs
  4:21-cv-03075-RFR-CRZ Doc # 38 Filed: 09/03/21 Page 3 of 4 - Page ID # 1579




                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on September 2, 2021, a true and correct
copy of the above and foregoing was served upon Benjamin J. Madsen and Madsen
Bowling and Billiard Center Co., by email, and filed with the Clerk of the United States
District Court, District of Nebraska, on September 3, 2021, using the CM/ECF system
which sent notification of such filing to the following:

      J. L. Spray
      Mattson Ricketts Law Firm
      134 South 13th Street, Suite 1200
      Lincoln, NE 68508
      Email: jls@mattsonricketts.com

      Andre R. Barry
      Cline, Williams, Wright, Johnson, & Oldfather, LLP
      233 South 13th Street
      1900 US Bank Building
      Lincoln, NE 68508
      Email: abarry@clinewilliams.com

      Danielle L. Rowley
      City of Lincoln
      555 South 10th Street, Suite 300
      Lincoln, NE 68508
      Email: drowley@lincoln.ne.gov

      Yohance L. Christie
      City of Lincoln – Law Department
      555 South 10th Street, Suite 300
      Lincoln, NE 68508
      Email: ychristie@lincoln.ne.gov

      Emily R. Motto
      Baylor Evnen, LLP
      1248 O Street
      Suite 600, Wells Fargo Center
      Lincoln, NE 68508
      Email: emotto@baylorevnen.com
4:21-cv-03075-RFR-CRZ Doc # 38 Filed: 09/03/21 Page 4 of 4 - Page ID # 1580




    Christopher M. Schmidt
    Baylor Evnen, LLP
    1248 O Street
    Suite 600, Wells Fargo Center
    Lincoln, NE 68508
    cschmidt@baylorevnen.com


                                    /s/ Andrew D. Strotman
                                    Andrew D. Strotman, #18406
